Title: To James Madison from John Elmslie, 10 July 1801
From: Elmslie, John
To: Madison, James


					
						Sir
						Cape Town Good Hope 10 July 1801.
					
					Since I had the Honor of receiving your favor of 4th. Augt. 1800 which did not reach 

me till 22nd. of Aprl. last containing my Instructions, accompany’d with Duplicate of my 

Commission & Blank Bonds; The Bond I have signed & forwarded it to Mr. John Evans of 

Philada. my security who will sign the same & forward it to your office.  I have had no 

opportunity either via England or direct to America to acknowledge same and I beg leave now 

to inclose a List of the Vessels which have entered the Ports at the Cape from March 1800, 

being the time I first received Official advice from Mr. Pickering ⅌ the U. States Frigate Essex 

of my Appointment, untill June 1801 inclusive.  You will find in the List one Vessel which came 

in here—Trading  contrary  to  the  Laws  of  the  U. States—vizt. The 

Alnomac, Capt. Chace belonging to the Port of Hollowell state of Massachusetts, but as I had 

not then received  my Instructions I forebore taking any cognizance of the same.  You will 

likewise observe in the List now sent several Capts. who did not call to report their Vessels 

some of whom were repeatedly requested so to do.  I know not whether there is any penalty 

annexed, In Case Captns. of American vessels either wilfully or through neglect omit calling on 

Consuls to report.  Having not yet received the Laws of the U. States which Mr. Pickering 

informed me were to be forwarded, I have taken no further notice of these irregularities but 

merely noted the same in order to inform Government that such have happened.  When Mr. 

Williams transmitted to me Duplicate of my Commission (for the Origl. has not yet come to 

hand) he at the same time informed me that no Exequature had been granted for the Cape 

and from what he learned from the Minister at London Mr. King, none likely wd.
					I advised Government on the receipt of Mr. Pickerings Letter of 18th. Decr. 99. that 

in consequence of which His Excellency Sir George Yonge then Governor at the Cape had 

received and acknowledged me Consul for the U. States at the Cape & upon receipt of my 

Comisson I have been again acknowledged by His Honor Major General Dundas now acting 

Governor.  I cannot help mentioning the very friendly attention which the late Governor Sir 

George Yonge paid to every application which I had to make in American Affairs, particularly 

in a late Case of mutiny on board the Brig Globe from Philada. Capn. Bingham.  It appeared 

on examination that the Crew of this vessel were principally instigated to acts of mutiny by 

two dutch Passangers, Brinkoff & Bruchman whom Capn. Bingham had agreed to take on to 

Batavia.  Bruchman on the passage had threatened to stab the Supercargo & by the affidavits 

of Capn. B. had encouraged the Crew to rise up & take the Vessel.  On Application to His 

Excellency the Governor I had Bruchman put on shore here.  Capn. Bingham & the 

Supercargo having declared on Oath before the Governor that if Bruchman was not taken out 

of the Brig they conceived their lives would be in jeopardy Sir George not only granted an 

Order for to have Bruchman put on Shore, but told me that if Capt. Bingham wished to have 

the ringleaders tried for mutinous conduct he would summon a special Court which he was 

authorised to call for trying Mutiny & Piracy.  Happily however the matter was adjusted 

without going to extremities.  For these favors I took an opportunity of thanking His 

Excellency before his departure & he very graciously answered, that he had ever been a 

friend to America and would always be pleased to render her any services in his Power.  The 

only Political information which I have to acquaint you with is a late secret Expedition which 

partly went from the Cape but principally from India & thought to be intended against 

Manilla.  I conceive it will also be proper to mention that there are several American seamen 

on board the Kings ships at the Cape.  I have made several applications to the Admiral Sir 

Roger Curtis for their discharge, but in general without effect.  The arguments offered 

for detaining these men, are that they either have no Protections or they have taken the 

	Kings  bounty.  Those of the first class the admiral has more than once declared he will 

not discharge without Certificates are sent from America of their being actual citizens & those 

of the second not withstanding they have their Protections he will not without orders from His 

Majestys ministers, discharge.  I shall just annex a list of those who have at sundry times 

made application to me for to procure their discharge and With great Respect I have the 

Honor to be Sir Your most Obt. Humble Servt.
					
						John Elmslie Junr.
					
					
						List of Seamen on the other side.
						P. S.  Please to hand the inclosed to The President.
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
